In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________
No. 18-2765
UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee,
                                v.

DEXTER FISHER,
                                             Defendant-Appellant.
                    ____________________

        Appeal from the United States District Court for the
        Southern District of Indiana, Indianapolis Division.
      No. 1:15-cr-00157-1 — Jane Magnus-Stinson, Chief Judge.
                    ____________________

 ARGUED SEPTEMBER 10, 2019 — DECIDED NOVEMBER 25, 2019
                ____________________

    Before WOOD, Chief Judge, and KANNE and BRENNAN, Cir-
cuit Judges.
    KANNE, Circuit Judge. In the late summer and fall of 2014,
multiple pharmacies in Indianapolis were robbed at gun
point. Police eventually arrested Dexter Fisher, who was later
charged with nine oﬀenses for his involvement in three of the
robberies. A jury found Fisher guilty of Hobbs Act robbery,
brandishing a ﬁrearm during a crime of violence, and being a
felon in possession of a ﬁrearm. The district court then
2                                                   No. 18-2765

imposed a sentence, which included conditions of supervised
release and an order that Fisher forfeit the ﬁrearm used in his
oﬀenses.
    Fisher appealed his convictions for brandishing a firearm,
the forfeiture of his firearm, and parts of his sentence relating
to supervised release.
   Only one alleged error needs correction: an inconsistency
between the oral sentence and the written judgment, regard-
ing whether terms of supervised release attach to certain
counts. We remand with specific instructions to correct that
portion of the written judgment.
                          I. BACKGROUND
    A. Fisher’s Conduct and Police Investigation
   Indianapolis experienced an increase in pharmacy rob-
beries during the late summer and fall of 2014. Three phar-
macy robberies in August and September shared a common
pattern: the robber would jump over the pharmacy counter,
brandish a ﬁrearm, demand opioid pills, and leave the store
immediately after obtaining the pills.
   In October, police responded to a call from a CVS Phar-
macy employee concerned that a man in the store, Fisher, had
been involved in a previous robbery. The oﬃcer approached
Fisher and asked for his identiﬁcation. Fisher panicked,
pushed a shopping cart into the oﬃcer, and pulled a semi-
automatic pistol from his pants as he ran through the phar-
macy’s back exit. Another oﬃcer apprehended Fisher a few
blocks away. Oﬃcers found a Smith & Wesson semi-auto-
matic pistol along Fisher’s escape route. This pistol was the
only ﬁrearm submitted into evidence at the trial that followed.
No. 18-2765                                                       3

   Employees of three pharmacies that had been robbed be-
fore the October incident identiﬁed Fisher as the person re-
sponsible for those robberies. Oﬃcers also found on Fisher’s
phone pictures of him in clothes identical to those worn dur-
ing the robberies.
   B. Charges and Trial
   In a nine-count indictment, the government alleged Fisher
had committed three robberies and related ﬁrearm oﬀenses.
The indictment also sought the forfeiture of any ﬁrearm or
ammunition used in the charged oﬀenses.
    After a two-day trial in March 2018, a jury found Fisher
guilty of seven charged oﬀenses: three counts of Hobbs Act
robbery (Counts 1, 3, and 5), 18 U.S.C. § 1951(a); three counts
of brandishing a ﬁrearm during a crime of violence (Counts
2, 4, and 6), id. § 924(c)(1)(A)(ii); and one count of being a felon
in possession of a ﬁrearm (Count 9), id. § 922(g)(1). The jury
verdict did not address forfeiture.
   C. Sentencing
    The probation oﬃce then prepared Fisher’s Presentence
Investigation Report (“PSR”). Based on Fisher’s three convic-
tions for brandishing a ﬁrearm, he faced a mandatory mini-
mum sentence of ﬁfty-seven years. See 18 U.S.C. § 924(c)(1)(C)
(2015), amended by First Step Act of 2018, Pub. L. No. 115-391, §
403(a).
    The PSR also proposed conditions of supervised release,
including one regarding psychoactive substances: “You shall
not knowingly purchase, possess, distribute, administer, or
otherwise use any psychoactive substances (e.g., synthetic ma-
rijuana, bath salts, Spice, glue, etc.) that impair a person’s
4                                                   No. 18-2765

physical or mental functioning, whether or not intended for
human consumption.” (Emphasis added).
   At the sentencing hearing, Fisher’s counsel acknowledged
that he had reviewed the PSR with Fisher. The judge noted
that Fisher objected to the PSR’s oﬀense-conduct descriptions,
but overruled the objection. Fisher did not object to any pro-
posed supervised-release conditions.
   The judge orally sentenced Fisher to ﬁfty-seven years plus
one day in prison—one day more than the mandatory mini-
mum sentence. The judge also ordered “the forfeiture of any
ﬁrearm or ammunition involved in or used in the instant of-
fense.” Neither party objected to the forfeiture.
    Turning to Fisher’s terms of supervised release, the judge
sentenced Fisher to “concurrent [supervised release] terms of
one year for each of Counts 1, 3, 6 and 9.” (Emphasis added). The
judge continued by informing Fisher of his conditions of su-
pervised release. The district court instructed that Fisher
could not “knowingly purchase, possess, distribute, adminis-
ter or otherwise use any psychoactive substances that impair
a person’s physical or mental functioning whether or not in-
tended for human consumption.”
     The sentencing hearing concluded with the judge asking
if either party had any objections to the proposed sentence, or
if they needed her to further explain the reasoning behind the
sentence. Neither party objected or requested further expla-
nation.
   The next day, the district court issued a written judgment.
The text of the written judgment, however, diﬀered from the
sentence announced the day before. The court’s written judg-
ment stated that “[u]pon release from imprisonment, [Fisher]
No. 18-2765                                                      5

shall be on supervised release for a term of 1 year per count,
concurrent.” (Emphasis added). It also included the following
supervised release condition: “[Fisher] shall not knowingly
purchase, possess, distribute, administer, or otherwise use
any psychoactive substances (e.g., synthetic marijuana, bath
salts, Spice, glue, etc.) that impair a person’s physical or mental
functioning, whether or not intended for human consump-
tion.” (Emphasis added).
   Four months later, Congress enacted the First Step Act,
which amended the way defendants, like Fisher, are sen-
tenced for convictions under § 924(c).
                            II. ANALYSIS
    Fisher raises ﬁve issues on appeal. First, he argues the dis-
trict court erred by failing to ask if he would like a jury trial
regarding forfeiture. Second, he argues the district court
abused its discretion by using the broad phrase “psychoactive
substances” in his supervised-release conditions. Third, he ar-
gues his convictions under § 924(c) are invalid because Hobbs
Act robbery does not qualify as a crime of violence. Fourth, he
argues his written sentence is a nullity to the extent it conﬂicts
with the sentence imposed at his sentencing hearing. Finally,
he argues these errors require us to vacate his sentence and
remand for a new sentencing hearing at which the First Step
Act ought to apply.
   A. Forfeiture of Fisher’s Firearm
   Fisher argues that the district court violated Federal Rule
of Criminal Procedure 32.2 by not asking Fisher whether he
wanted a jury to determine the forfeitability of his ﬁrearm.
The Rule requires:
6                                                             No. 18-2765

        In any case tried before a jury, if the indictment or
        information states that the government is seeking
        forfeiture, the court must determine before the jury
        begins deliberating whether either party requests
        that the jury be retained to determine the forfeitabil-
        ity of speciﬁc property if it returns a guilty verdict.
Fed. R. Crim. P. 32.2(b)(5)(A).
    This Rule is violated when a judge does not determine if a
party wants the jury to decide whether certain property is for-
feitable. See United States v. Cherry, 921 F.3d 690, 693 (7th Cir.
2019); United States v. Ryan, 885 F.3d 449, 454 (7th Cir. 2018).
Because nothing in the record indicates the judge here consid-
ered or inquired whether Fisher would like to waive his right
to a jury trial on the issue of forfeiture, 1 Rule 32.2(b)(5)(A) was
violated.
   But Fisher did not object to the forfeiture of his ﬁrearm. So,
the forfeiture order will be vacated only if the district court’s
error aﬀected Fisher’s substantial rights. Fed. R. Crim. P.
52(b); Ryan, 885 F.3d at 454.
    Determining forfeitability without inquiring whether a
party would like to submit the issue to a jury does not aﬀect
the defendant’s substantial rights when “no reasonable juror
could have found there was not a suﬃcient nexus between the
property and the oﬀense.” Cherry, 921 F.3d at 693 (quoting
Ryan, 885 F.3d at 454). In Cherry, even though the judge vio-
lated Rule 32, the defendant’s substantial rights were not


1 We note that prior to trial, the judge asked the parties if they agreed to
excise the forfeiture allegation from the indictment before it was read to
the jury during voir dire. We do not understand this to be the district court
inquiring about a waiver of a jury trial on the forfeiture issue.
No. 18-2765                                                     7

aﬀected because “Cherry was convicted of being a felon in
possession of a ﬁrearm, and the ﬁrearm at issue in the forfei-
ture order was the one that Cherry possessed.” Id.
    The same logic applies here. Only one ﬁrearm was submit-
ted into evidence: the Smith & Wesson pistol found along
Fisher’s escape route. The jury convicted Fisher of being a
felon in possession of a ﬁrearm, and the judge ordered the for-
feiture of any ﬁrearm used in Fisher’s oﬀenses. It logically fol-
lows that Fisher was required to forfeit the ﬁrearm that the
jury must have found him guilty of possessing; indeed, he
concedes this point. So, no reasonable juror could have failed
to ﬁnd a suﬃcient nexus between the pistol and Fisher’s con-
viction for possessing a ﬁrearm as a felon. The error in this
case therefore did not aﬀect Fisher’s substantial rights, and we
will not vacate the forfeiture order.
   B. Fisher’s Supervised-Release Conditions
    Fisher next argues that the district court abused its discre-
tion by including a supervised-release condition prohibiting
Fisher from purchasing, possessing, distributing, administer-
ing, or using psychoactive substances. He contends that the
phrase “psychoactive substance” is vague and overbroad. But
Fisher did not object to this supervised-release condition at
his sentencing hearing.
   So, we must preliminarily determine “whether the de-
fendant intentionally relinquished the challenge” now pre-
sented. See United States v. Flores, 929 F.3d 443, 445 (7th Cir.
2019). If the defendant intentionally relinquishes an argu-
ment, that argument is waived, and we will not review it.
United States v. Tjader, 927 F.3d 483, 485 (7th Cir. 2019) (citing
United States v. Bloch, 825 F.3d 862, 873 (7th Cir. 2016)).
8                                                    No. 18-2765

    A challenge to supervised-release conditions is intention-
ally relinquished, and therefore waived, when:
       the defendant has notice of the proposed conditions,
       a meaningful opportunity to object, and [he] asserts
       (through counsel or directly) that [he] does not ob-
       ject to the proposed conditions, waives reading of
       those conditions and their justiﬁcations, challenges
       certain conditions but not the one(s) challenged on
       appeal, or otherwise evidences an intentional or
       strategic decision not to object.
Flores, 929 F.3d at 450.
    Here, Fisher evidenced an intentional decision not to ob-
ject to the condition, despite meaningful opportunity to do so.
He had notice of the proposed supervised-release conditions
in the PSR he received prior to sentencing. Cf. id. at 449. The
district court conﬁrmed that Fisher had an opportunity to re-
view the PSR before the sentencing hearing. Cf. Tjader, 927
F.3d at 485. Fisher objected to the oﬀense-conduct descrip-
tions in his PSR but did not object to any of his supervised-
release conditions. Cf. United States v. Brown, 932 F.3d 1011,
1017 (7th Cir. 2019). And after the judge announced Fisher’s
sentence, Fisher aﬃrmatively declined further explanation of
the sentence and told the district court he had no objections.
Cf. Flores, 929 F.3d at 449.
    Under our decision in Flores, Fisher has waived this argu-
ment and we will not review his challenge to the supervised-
release conditions.
    C. Fisher’s Convictions Under § 924(c)
   Fisher also appeals his three convictions under 18 U.S.C.
§ 924(c)(1)(A)(ii), for brandishing a ﬁrearm during a crime of
No. 18-2765                                                      9

violence. He contends that Hobbs Act robbery—the crime
during which Fisher brandished a ﬁrearm—does not categor-
ically qualify as a crime of violence.
    Fisher acknowledges that this issue is well settled in our
circuit and that he raises it primarily for possible Supreme
Court review. Indeed, we have repeatedly held that a Hobbs
Act robbery is a crime of violence within the meaning of
§ 924(c)(3)(A). See, e.g., United States v. Anglin, 846 F.3d 954,
965 (7th Cir. 2017), vacated on other grounds, 138 S. Ct. 126
(2017); United States v. Rivera, 847 F.3d 847, 849 (7th Cir. 2017);
United States v. Allen, 702 F. App’x 457, 459 (7th Cir. 2017). We
see no reason to revisit our prior holdings, so Fisher’s § 924(c)
convictions stand under this circuit’s precedent.
   D. Discrepancies Between Fisher’s Oral and Written Sentences
   Fisher argues that the written judgment diﬀers from the
sentence announced at the hearing in two ways. First, in the
written judgment, the supervised-release condition concern-
ing psychoactive substances included the explanatory paren-
thetical suggested in the PSR. This parenthetical was absent
from the oral sentence. Second, the written judgment stated
that supervised release was being imposed on all seven
counts. The sentence announced from the bench attached su-
pervised release to only four counts.
    We review a claim of discrepancies between the oral and
written judgments de novo, “comparing the sentencing tran-
script with the written judgment to determine whether an er-
ror occurred as a matter of law.” United States v. Johnson, 765
F.3d 702, 710 (7th Cir. 2014). If an inconsistency exists between
an unambiguous oral sentence and the written judgment, the
oral sentence controls and the written judgment should be
10                                                   No. 18-2765

amended to reﬂect the oral sentence. United States v. Bonanno,
146 F.3d 502, 511 (7th Cir. 1998); see also United States v. Albu-
ray, 415 F.3d 782, 788 (7th Cir. 2005).
   But not all diﬀerences between the written and oral sen-
tences amount to inconsistencies. If the oral sentence is am-
biguous or broad, we may use the written judgment as clari-
ﬁcation, and the written judgment need not be amended. Bo-
nanno, 146 F.3d at 512.
    For example, in United States v. Baker, the defendant ar-
gued that the payment provisions of his supervised-release
conditions should be vacated because the written judgment
diﬀered from his oral sentence. 755 F.3d 515, 528 (7th Cir.
2014). Baker’s oral sentence directed him to pay for treatment
programs as directed; the written judgment directed him to
pay speciﬁc individuals and entities. Id. at 528 n.2. Although
the two sentences diﬀered, we did not vacate the written judg-
ment because “[t]he speciﬁcations in the written judg-
ment … are not inconsistent with an unambiguous provi-
sion” in the oral sentence. Id. The written judgment clariﬁed
the oral sentence by giving Baker speciﬁc instructions on
whom he should pay for treatment. Id. So, there was no reason
to amend the written judgment. See Bonanno, 146 F.3d 511–12.
   As we explain below, we do not see an inconsistency be-
tween the oral and written iterations of the psychoactive-sub-
stances condition. But we do see an inconsistency in the num-
ber of counts to which the written judgment and oral sentence
apply terms of supervised release.
     1. Psychoactive-Substances Condition
   First, the diﬀerence between the psychoactive-substances
condition in the written judgment and that condition in the
No. 18-2765                                                        11

oral sentence does not require correction. The judge orally an-
nounced that upon release, Fisher could not “knowingly pur-
chase, possess, distribute, administer, or otherwise use any
psychoactive substances that impair a person’s physical or
mental functioning.” The written judgment was more speciﬁc:
“[Fisher] shall not knowingly purchase, possess, distribute,
administer, or otherwise use any psychoactive substances
(e.g., synthetic marijuana, bath salts, Spice, glue, etc.) that impair
a person’s physical or mental functioning.” (Emphasis
added).
    Apart from the parenthetical in the written judgment,
these two iterations are identical. And the added parenthe-
tical is not inconsistent with the orally announced condition.
The phrase “psychoactive substance” is ambiguous without
any clariﬁcation. See United States v. Colson, 675 F. App’x 624,
627–28 (7th Cir. 2017) (discussing how prohibiting all psycho-
active substances would prevent a defendant from using
“sleeping pills, certain herbal supplements, and other legal
substances”). For clariﬁcation, we can turn to the written
judgment. Bonanno, 146 F.3d at 512.
    There we see that the written judgment’s parenthetical
does clarify the oral sentence; it lists speciﬁc examples of cov-
ered psychoactive substances. Cf. Baker, 755 F.3d at 528 n.2.
Though not perfect, this clariﬁcation mentions multiple illegal
substances, narrowing the scope of the prohibitive condition.
So, like in Baker, the additional language in the written judg-
ment is not inconsistent with an unambiguous provision in
the oral sentence. Instead, the addition seeks to clarify an am-
biguous term in the oral sentence. Thus, the written judg-
ment’s version of the psychoactive-substances provision does
not need to be amended to match the oral sentence.
12                                                     No. 18-2765

    However, we note that the district court retains the author-
ity to amend conditions of supervised release “at any time
prior to the expiration or termination of the term of super-
vised release.” 18 U.S.C. § 3583(e)(2). If it chooses, the court
may clarify the psychoactive-substances condition, or rewrite
it entirely. Cf. Colson, 675 F. App’x at 628 (recommending that
the district court consider prohibiting illegal mood-altering
substances rather than all psychoactive substances).
     2. Applicability of Supervised Release to Certain Counts
    The government agrees with Fisher that the written and
oral sentences are inconsistent regarding which counts carry
a term of supervised release. The oral sentence imposed con-
current supervised-release terms for Counts 1, 3, 6, and 9. The
written judgment imposed supervised release “for a term of 1
year per count, concurrent.” Since this section of the written
judgment is inconsistent with an unambiguous pronounce-
ment in the oral sentence, the oral sentence controls and the
written judgment is a nullity to the extent it conﬂicts. Bonanno,
146 F.3d at 511. So, we will remand with speciﬁc instructions
to amend the written judgment to adopt the language an-
nounced at Fisher’s sentencing hearing, imposing terms of su-
pervised release on Counts 1, 3, 6, and 9 only.
     E. Remand and the First Step Act
   Finally, Fisher claims that the alleged errors in this case
warrant remand for a new sentencing hearing, allowing for a
determination of whether the First Step Act would apply and
shorten Fisher’s term of imprisonment.
   But we dictate the scope of remand. United States v. Barnes,
660 F.3d 1000, 1006 (7th Cir. 2011). If we remand to correct a
discrete issue, we may remand with instructions to correct
No. 18-2765                                                 13

only that error without reexamining other issues. United States
v. Purham, 795 F.3d 761, 764 (7th Cir. 2015). Fisher concedes
that a narrow remand would limit the district court from en-
tertaining new arguments, including that the First Step Act
applies. Appellant Br. at 36.
    Here, we remand to correct one discrete inconsistency be-
tween the written and oral sentences. This correction requires
only that the judge amend the written judgment; it does not
require a new sentencing hearing. See Alburay, 415 F.3d at 790.
So, no other issues should be addressed on remand. See United
States v. Polland, 56 F.3d 776, 777–78 (7th Cir. 1995) (“[W]e
have the power to limit a remand to speciﬁc issues or to order
complete resentencing.”). The district court therefore should
correct the written judgment without addressing whether the
First Step Act would apply and alter Fisher’s term of impris-
onment.
                        III. CONCLUSION
    Only one of the many errors Fisher alleged requires cor-
rection: Fisher’s written and oral sentences impose terms of
supervised release inconsistently, on diﬀerent counts. The
judgment of conviction is AFFIRMED, as well as the sentence
imposed, except for the terms of supervised release. We there-
fore further REMAND WITH SPECIFIC INSTRUCTIONS for the dis-
trict court to enter a corrected judgment that mirrors the oral
sentence regarding the counts to which a term of supervised
release attaches.